08/24/2020



                                                                                    Case Number: DA 20-0257




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                          No. DA 20-0257
TONY C. PHIPPS and MINDY L.
PHIPPS,

        Plaintiffs/Appellants,

v.                                               ORDER GRANTING 30-DAY
                                                      EXTENSION
OLD REPUBLIC NATIONAL TITLE
INSURANCE COMPANY; SECURITY
TITLE AND ABSTRACT COMPANY;
and JOHN DOES I-V,

        Defendants/Appellees.


      Pursuant to Mont. R. App. P. 26(1) and upon Uncontested Motion of

Appellees for an extension of time to file its Brief, and there being no objection

from Appellants, IT IS HEREBY ORDERED that Appellees are granted a thirty-

day extension, up to and including October 2, 2020, within which to file the

Response Brief.

      Dated this ___ day of August, 2020.



                                              ______________________________



                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                             August 24 2020